This Application, Having Been Filed On or After March 16, 2013,
is Being Examined under the First Inventor to File Provisions of the AIA 
In the event the determination of the status of the application as subject to as subject to AIA  35 USC §§ 102 and 103 (or pre-AIA  35 USC §§ 102 and 103) is incorrect, any correction
of the statutory basis for the rejection will not be considered a new ground of rejection
if the prior art relied upon, and the rationale supporting the rejection,
would be the same under either status.
DETAILED ACTION
Information Disclosure Statement
The materials presented in the information disclosure statements (IDSs) dated 15 February 2019 and 20 April 2021 have been considered and are pertinent to the rejections of this Office Action.
Claim Objections
Claim 1 is objected to because of informalities.
Regarding claim 1, it contains following informalities:
(a)	at the end of line 11, the "chamber;" should be changed to  - -chamber; and- -; and
(b)	at the end of line 14, the "conductance." should be changed to  - -conductance; and- -.
Appropriate correction is required.
Claim Rejections – 35 USC § 112
(a)	The following is a quotation of AIA  35 USC § 112(b):
(b)  Conclusion.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
(b)	The following is a quotation of pre-AIA  35 USC § 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 6, 9, & 15-20 are rejected under AIA  35 USC § 112(b) or pre-AIA  35 USC § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6, there is insufficient antecedent basis for the limitation "the … third nozzle" in line 5 of the claim.
For the purposes of examination, claim 6 will be interpreted to as:
6.  (For the Purposes of Examination)  The processing chamber of claim 1, 
the one of the two or more gas nozzles further comprising a third nozzle, and wherein:
the controller is configured to determine a split of process gas flow in the processing chamber by averaging a time for injecting the first process gas, second process gas, and third process gas from each of the first nozzle, second nozzle, and third nozzle.
Appropriate correction of claim 6 is required.
Regarding claim 9, there is insufficient antecedent basis for the limitation "the manifold" in 
For the purposes of examination, the limitation "the gas passageway" in line 3 of claim 9 will be interpreted to as - -the gas manifold- -.
Appropriate correction of claim 9 is required.
Regarding claim 15, there is insufficient antecedent basis for the limitation "the gas passageway" in line 2 & line 3 of the claim.
For the purposes of examination, the limitation "the gas passageway" in line 2 & line 3 of claim 15 will be interpreted to as - -the one of the first gas passageway and the second gas passageway- -.
Appropriate correction of claim 15 is required.
Regarding claim 16, there is insufficient antecedent basis for the limitation "first nozzle" in line 3; the limitation "second nozzle" in line 3; and the limitation "third nozzle" in line 3 of the claim.
For the purposes of examination, the limitation "first nozzle" in line 3 of claim 16 will be interpreted to as - -first gas nozzle- -; the limitation "second nozzle" in line 3 of claim 16 will be interpreted to as - -second gas nozzle- -; and the limitation "third nozzle" in line 3 of claim 16 will be interpreted to as - -third gas nozzle- -.
Appropriate correction of claim 16 is required.
Regarding claim 17, there is insufficient antecedent basis for the limitation "the first through third nozzles" in line 2; the limitation "first nozzle" in line 4; the limitation "second nozzle" in line 4; and the limitation "third nozzle" in line 4 of the claim.
For the purposes of examination, the limitation "the first through third nozzles" in line 2 of claim 17 will be interpreted to as - -the first through third gas nozzles- -; the limitation "first .
Appropriate correction of claim 17 is required.
Regarding claim 18, there is insufficient antecedent basis for the limitation "the first, second, and third nozzle" in line 3 of the claim.
For the purposes of examination, the limitation "the first, second, and third nozzle" in line 3 of claim 18 will be interpreted to as - -the first, second, and third gas nozzles- -.
Appropriate correction of claim 18 is required.
Regarding claim 19, there is insufficient antecedent basis for the limitation "the first, second, and third nozzle" in lines 2-3 of the claim.
For the purposes of examination, the limitation "the first, second, and third nozzle" in lines 2-3 of claim 19 will be interpreted to as - -the first, second, and third gas nozzles- -.
Appropriate correction of claim 19 is required.
Regarding claim 20, there is insufficient antecedent basis for the limitation "first nozzle" in line 4; the limitation "second nozzle" in line 4; and the limitation "third nozzle" in line 4 of the claim.
For the purposes of examination, the limitation "first nozzle" in line 4 of claim 20 will be interpreted to as - -first gas nozzle- -; the limitation "second nozzle" in line 4 of claim 20 will be interpreted to as - -second gas nozzle- -; and the limitation "third nozzle" in line 4 of claim 20 will be interpreted to as - -third gas nozzle- -.
Appropriate correction of claim 20 is required.
Claims 1-20 are rejected under AIA  35 USC § 112(b) or pre-AIA  35 USC § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 & 10, the limitation "substantially the same conductance", which is not defined by the claim(s); which the specification does not provide a standard for ascertaining the requisite degree; and which one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, as a relative term the renders the claim(s) indefinite.
Regarding claims 5 & 19, the limitation " flow … is substantially the same conductance", which is not defined by the claim(s); which the specification does not provide a standard for ascertaining the requisite degree; and which one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, as a relative term the renders the claim(s) indefinite.
Regarding claims 9, 14, & 15, the limitation "substantially similar high conductance" and the limitation "a pressure in the gas passageway substantially similar to a pressure in the manifold …", which is not defined by the claim(s); which the specification does not provide a standard for ascertaining the requisite degree; and which one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, as a relative term the renders the claim(s) indefinite.
Regarding claims 2-4, 6-8, 11-13, 16-18, & 20, each is rejected as depending. either directly or indirectly, from at least one of rejected claims 1, 5, 9, 10 14, 15, & 19.
Appropriate correction of at least claims 1, 5, 9, 10 14, 15, & 19 is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 USC § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –
(a)(1)	the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2)	the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1 & 9 are rejected under AIA  35 USC § 102(a)(1) and AIA  35 USC § 102(a)(2) as being anticipated by US 20150037981 A1 (Sriraman'981).
Regarding claim 1, Sriraman'981 discloses a processing chamber (processing chamber 304 of plasma processing system 300) comprising:
a plurality of walls (chamber walls of processing chamber 304);
a bottom (bottom of processing chamber 304);
a lid (at power window 312), the plurality of walls, the bottom, and the lid defining an interior volume;
two or more gas nozzles (gas feed 336 {in the form of a nozzle having eight outer passages 348 surround an inner passage 346} & periphery gas inlets 338) provide gas into the interior volume;
a substrate support (electrode 320 supporting substrate 204) disposed in the interior volume, the substrate support having a top surface configured to support a substrate (substrate 204) thereon;

    PNG
    media_image1.png
    3635
    2838
    media_image1.png
    Greyscale

FIG. 3 of Sriraman'981


    PNG
    media_image2.png
    1594
    912
    media_image2.png
    Greyscale

FIGs. 5A & 5B of Sriraman'981
a gas manifold (gas line between gas source 330 & switch 332 and gas lines between 
gas passageways (lines from switch 332 to gas feed 336 {in the form of a nozzle having eight outer passages 348 surround an inner passage 346}) extending from the gas manifold to the two or more gas nozzles (gas feed 336 {in the form of a nozzle having eight outer passages 348 surround an inner passage 346} & periphery gas inlets 338), each gas passageway having substantially the same conductance; and
a controller (switch 332 & gas source 330 {controlled by controller 324} fluidly coupled to gas feed 336; & periphery gas source 334 {controlled by controller 324} fluidly coupled to periphery gas inlets 338) fluidically coupled to each of the gas passageways (lines from switch 332 to gas feed 336 {in the form of a nozzle having eight outer passages 348 surround an inner passage 346}), the controller (switch 332 & gas source 330 {controlled by controller 324} … & periphery gas source 334 {controlled by controller 324} …) configured to control the timing at which a first process gas flows from the gas delivery assembly through the controller into the gas manifold as a second process gas is injected into the gas manifold through one of the two or more gas nozzles.
FIGs. 1-6; ¶¶[0010]-[0013]; & ¶¶[0017]-[0031].
Regarding claim 9, Sriraman'981 discloses:
each of the gas passageways (lines from switch 332 to gas feed 336 {in the form of a nozzle having eight outer passages 348 surround an inner passage 346}) has a substantially similar high conductance and

FIGs. 1-6; ¶¶[0010]-[0013]; & ¶¶[0017]-[0031].
Claims 1-3 & 9 are rejected under AIA  35 USC § 102(a)(1) and AIA  35 USC § 102(a)(2) as being anticipated by US 20090221149 A1 (Hammond'149).
Regarding claim 1, Hammond'149 discloses a processing chamber (processing chamber 100) comprising:

    PNG
    media_image3.png
    1511
    2716
    media_image3.png
    Greyscale

FIG. 5 of Hammond'149 (Cropped)

a bottom (bottom portion of processing chamber 100);
a lid (removable lid 120), wherein the plurality of walls (wall{s} 130), the bottom (bottom portion of processing chamber 100), and the lid (removable lid 120) defining an interior volume (associated with process volume 122);

    PNG
    media_image4.png
    1916
    3446
    media_image4.png
    Greyscale

FIG. 3 of Hammond'149
two or more gas nozzles (plurality of 1st injection ports 190 & plurality of 2nd injection ports 196 {including at least one downwardly facing port 196c & plurality of radially facing ports 196r} configured to supply processing gas to process volume 122) provide gas into the interior volume;
a substrate support (substrate support assembly 116) disposed in the (associated with process

    PNG
    media_image5.png
    2812
    2328
    media_image5.png
    Greyscale

FIG. 4 of Hammond'149
volume 122), the substrate support having a top surface configured to support a 
a gas delivery assembly (gas flow lines 358 fluidically coupling 1st injection ports 190 to gas panel 138 by way of outer gas supply line 210; & gas supply line 194 fluidically coupling 2nd injection ports 196 to gas panel 138 by way of outer gas supply line 210) comprising:
a gas manifold (gas flow lines 358 & gas supply line 194 fluidically coupled to gas panel 138 by way of outer gas supply line 210) disposed outside the interior volume of the processing chamber (processing chamber 100); and
gas passageways (longitudinal passage formed within the plurality hollow cylindrical sleeves 254 & hollow cylindrical tip 252 of each of the 1st injection ports 190, such longitudinal passage fluidically coupling opening of each of the 1st injection ports 190 to corresponding one of gas flow lines 358 by way of an associated pneumatically controlled valve 350; & flow-through passages formed within the body defining openings of each of the 2nd injection ports 196, such flow-through passages fluidically coupling openings of each of the 2nd injection ports 196 to gas supply line 194) extending from the gas manifold to the two or more gas nozzles, each gas passageway having substantially the same conductance; and
a controller (gas panel 138 & valve configuration processor 360 coupled to controller 140) fluidically coupled to each of the gas passageways (longitudinal passages associated with 1st injection ports 190; & flow-through passages associated with 2nd injection ports 196), the controller (gas panel 138 & valve configuration processor 360 coupled to controller 140, see e.g., ¶[0025]: rates &/or types of gases provided to each downwardly facing port 196c & each radially facing ports 196r is independently controllable; ¶[0046]: rates &/or types of gases of gases supplied through each individual injection port 190 is 
FIGs. 1-5; ¶¶[0009]-[0011]; ¶¶[0013]-[0017]; & ¶¶[0020]-[0048].
Regarding claim 2, Hammond'149 discloses:
the one of the two or more gas nozzles (plurality of 1st injection ports 190 & plurality of 2nd injection ports 196 {including at least one downwardly facing port 196c & plurality of radially facing ports 196r} configured to supply processing gas to process volume 122) comprising:
a first nozzle (one of at least one downwardly facing port 196c & plurality of radially facing ports 196r; see e.g., ¶[0025]: rates &/or types of gases provided to each downwardly facing port 196c & each radially facing ports 196r is independently controllable) configured to eject the first process gas;
a second nozzle (the other of at least one downwardly facing port 196c & plurality of radially facing ports 196r; see e.g., ¶[0025]: rates &/or types of gases provided to each downwardly facing port 196c & each radially facing ports 196r is independently controllable) configured to eject the second process gas; and
a third nozzle (plurality of 1st injection ports 190) configured to eject a third process gas,
the controller (gas panel 138 & valve configuration processor 360 coupled to controller 140) configured to inject the first process gas, the second process gas, 
FIGs. 1-5; ¶¶[0009]-[0011]; ¶¶[0013]-[0017]; & ¶¶[0020]-[0048].
The limitation:
"configured to inject the first process gas, the second process gas, and the third process gas from each of the respective first nozzle, second nozzle, and the third nozzle, in a clockwise pattern or in a counter clockwise direction" associated with the controller,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  As the results of a reviewed the specification of this application in light of In re Giannelli, 739 F.3d 1375 (Fed. Cir. 2014) makes clear that the claim phrase "configured to" does not have a narrower meaning, the claim phrase "configured to" is constructed of as meaning "capable of."  Along those lines, because:
the controller of Hammond'149 is capable of injecting the first process gas, the second process gas, and the third process gas from each of the respective first nozzle of Hammond'149, second nozzle of Hammond'149, and the third nozzle of Hammond'149, in a clockwise pattern or in a counter clockwise direction,
the limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Hammond'149 since Hammond'149 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to the limitation disclosed by Hammond'149.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Regarding claim 3, Hammond'149 discloses:
the controller (gas panel 138 & valve configuration processor 360 coupled to see e.g., ¶[0025]: rates &/or types of gases provided to each downwardly facing port 196c & each radially facing ports 196r is independently controllable}; second nozzle {the other of at least one downwardly facing port 196c & plurality of radially facing ports 196r; see e.g., ¶[0025]: rates &/or types of gases provided to each downwardly facing port 196c & each radially facing ports 196r is independently controllable}; & third nozzle (plurality of 1st injection ports 190}) to extend the first process gas, second process gas, and third process gas injected from each of the respective first nozzle, second nozzle, and third nozzle, disposed proximate the edge of the substrate (substrate 150), past the center of the substrate.
FIGs. 1-5; ¶¶[0009]-[0011]; ¶¶[0013]-[0017]; & ¶¶[0020]-[0048].
The limitation:
"configured to control an injection sequence timing for the first through third nozzles to extend the first process gas, second process gas, and third process gas injected from each of the respective first nozzle, second nozzle, and third nozzle, disposed proximate the edge of the substrate, past the center of the substrate" associated with the controller,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  As the results of a reviewed the specification of this application in light of In re Giannelli, 739 F.3d 1375 (Fed. Cir. 2014) makes clear that the claim phrase "configured to" does not have a narrower meaning, the claim phrase "configured to" is constructed of as meaning "capable of."  Along those lines, because:

the limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Hammond'149 since Hammond'149 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to the limitation disclosed by Hammond'149.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Regarding claim 9, Hammond'149 discloses:
each of the gas passageways (longitudinal passage formed within the plurality hollow cylindrical sleeves 254 & hollow cylindrical tip 252 of each of the 1st injection ports 190, such longitudinal passage fluidically coupling opening of each of the 1st injection ports 190 to corresponding one of gas flow lines 358 by way of an associated pneumatically controlled valve 350; & flow-through passages formed within the body defining openings of each of the 2nd injection ports 196, such flow-through passages fluidically coupling openings of each of the 2nd injection ports 196 to gas supply line 194) having a substantially similar high conductance and
each of the gas passageways (longitudinal passage formed within the plurality hollow cylindrical sleeves 254 & hollow cylindrical tip 252 of each of the 1st injection ports 190, such longitudinal passage fluidically coupling opening of each of the 1st injection ports 190 to corresponding one of gas flow lines 358 by way of an 
FIGs. 1-5; ¶¶[0009]-[0011]; ¶¶[0013]-[0017]; & ¶¶[0020]-[0048].
The limitation:
"configured to provide a pressure in the gas passageway substantially similar to a pressure in the gas manifold" associated with each of the gas passageways,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
each of the gas passageways of Hammond'149 is capable of providing a pressure in the gas passageway substantially similar to a pressure in the gas manifold,
the limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Hammond'149 since Hammond'149 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to the limitation disclosed by Hammond'149.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 USC § 103 which forms the basis for all 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 USC § 103(a) are summarized as follows:
(a)	Determining the scope and contents of the prior art.
(b)	Ascertaining the differences between the prior art and the claims at issue.
(c)	Resolving the level of ordinary skill in the pertinent art.
(d)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 & 9 rejected under AIA  35 USC § 103 as being unpatentable over US 20090221149 A1 (Hammond'149) in view of US 20030000924 A1 (Strang'924).
Regarding claims 1-3 & 9, should it be argued that Hammond'149 does not expressly disclose any of the limitation recited of any of claims 1-3 & 9, for the reasons presented below, the combination of Hammond'149 and Singh'731 discloses, suggests, and/or make predictable to a person having ordinary skill in the art such recited limitation of any of claims 1-3 & 9.
Regarding claim 4, Hammond'149 discloses:
the controller (gas panel 138 & valve configuration processor 360 coupled to controller 140) configured to control the sequence of injecting the first process gas, second process gas, and third process gas from each of the first, second, and third nozzle (first nozzle {one of at least one downwardly facing port 196c & plurality of radially facing ports 196r; see e.g., ¶[0025]: rates &/or types of gases see e.g., ¶[0025]: rates &/or types of gases provided to each downwardly facing port 196c & each radially facing ports 196r is independently controllable}; & third nozzle (plurality of 1st injection ports 190}) to be performed in less than a predetermined time.
FIGs. 1-5; ¶¶[0009]-[0011]; ¶¶[0013]-[0017]; & ¶¶[0020]-[0048].
The limitation:
"configured to configured to control the sequence of injecting the first process gas, second process gas, and third process gas from each of the first, second, and third nozzle to be performed in less than a predetermined time" associated with the controller,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  As the results of a reviewed the specification of this application in light of In re Giannelli, 739 F.3d 1375 (Fed. Cir. 2014) makes clear that the claim phrase "configured to" does not have a narrower meaning, the claim phrase "configured to" is constructed of as meaning "capable of."  Along those lines, because:
the controller of Hammond'149 is capable of controlling the sequence of injecting the first process gas, second process gas, and third process gas from each of the first, second, and third nozzle to be performed in less than a predetermined time,
the limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Hammond'149 since Hammond'149 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to the limitation disclosed by Hammond'149.  Applicant bears the burden of showing that functionally-claimed features are 
Regarding claim 4, Hammond'149 does not expressly disclose:
the predetermined time being about 1 second.
Regarding claim 4, Strang'924 discloses:
predetermined times (time periods 403, 407, &/or 411) of about 1-5 seconds.
FIGs. 1, 2, 4, & 8-10; ¶¶[0016]-[0018]; ¶¶[0021]-[0022]; ¶[0024]; ¶¶[0028]-[0030]; ¶¶[0051]-[0053]; & ¶¶[0057]-[0070].

    PNG
    media_image6.png
    833
    2447
    media_image6.png
    Greyscale

FIG. 9 of Strang'924

    PNG
    media_image7.png
    1542
    2135
    media_image7.png
    Greyscale

FIG. 4 of Strang'924

    PNG
    media_image8.png
    2287
    2532
    media_image8.png
    Greyscale

FIG. 2 of Strang'924
Although disclosing the structural feature(s) (i.e., first process gas, second process gas third process gas, first nozzle, second nozzle, third nozzle, & controller capable of controlling the sequence of injecting the first process gas, second process gas, and third process gas from each of the first nozzle, second nozzle, & third nozzle) of the device (i.e., processing 
However, the claimed sizing (i.e., predetermined time less about 1 second) of the disclosed structural feature(s) of the device of the prior art imbues no patentable distinction to the claimed invention over the device of the prior art (Strang'924).  This is because sizing involves the scaling of the relative dimensions of the disclosed structural feature(s) of the device of the prior art that produces a device that performs the same as the device of the prior art (Strang'924).  In other words, because the only difference between the prior art and the claimed invention is the relative dimensions of the disclosed structural feature(s) of the device of the prior art and a device having such claimed relative dimensions would not perform differently than the device of the prior art, the claimed invention is not patentably distinct from the prior art.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); also see e.g., In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); also see e.g., MPEP § 2144.04 (IV)(A).
In addition and/or in the alternative, one skilled in the art, while building such disclosed device of the prior art, would experiment with the structural feature(s) (i.e., first process gas, second process gas third process gas, first nozzle, second nozzle, third nozzle, & controller capable of controlling the sequence of injecting the first process gas, second process gas, and third process gas from each of the first nozzle, second nozzle, & third nozzle) of the device (i.e., processing chamber) of the prior art (Strang'924).  To that end, routine experimentation with respect to sizing of such disclosed structural feature(s) is permissible (not undue).  In addition, experimentation with respect to the sizing of such disclosed structural feature(s) in the direction in which Strang'924 provides a reasonable amount of guidance (e.g., the predetermined time that each region of gas injection orifices is activated can be adjusted to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 489, 502-04, 190 USPQ 214, 217-19 (CCPA 1976)); also see e.g., MPEP § 2164.06.  Such optimization, as involving routine experimentation, is obvious.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); also see e.g., In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); also see e.g., MPEP § 2144.05 (II)(A).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to size and/or optimize the predetermined time of Singh'731 so that the predetermined time less about 1 second.
A motivation for programing the controller of Hammond'149 with the optimized predetermined time of Strang'924 so that the predetermined time is less about 1 second is to adjusted the spatial uniformity of the materials process.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to program the controller of Hammond'149 with the optimized predetermined time of Strang'924 so that the predetermined time is less about 1 second
Regarding claim 5, Strang'924 discloses:
a flow rate of a first process gas, a second process gas, and a third process gas through each of a first nozzle, second nozzle, and third nozzle to be substantially the same.
FIGs. 1, 2, 4, & 8-10; ¶¶[0016]-[0018]; ¶¶[0021]-[0022]; ¶[0024]; ¶¶[0028]-[0030]; ¶¶[0051]-[0053]; & ¶¶[0057]-[0070].
Regarding claim 6, Strang'924 discloses:
one of the two or more gas nozzles comprising a first nozzle, second nozzle, and third nozzle; and
a controller configured to determine a split of process gas flow in a processing chamber by averaging a time for injecting a first process gas, a second process gas, and a third process gas from each of the first nozzle, second nozzle, and third nozzle.
FIGs. 1, 2, 4, & 8-10; ¶¶[0016]-[0018]; ¶¶[0021]-[0022]; ¶[0024]; ¶¶[0028]-[0030]; ¶¶[0051]-[0053]; & ¶¶[0057]-[0070].
Claims 7 & 8 are rejected under AIA  35 USC § 103 as being unpatentable over US 20090221149 A1 (Hammond'149) in view of US 20030224107 A1 (Lindfors'107), andin the alternative, claims 7 & 8 are rejected under AIA  35 USC § 103 as being unpatentable over US 20090221149 A1 (Hammond'149) in view of US 20030000924 A1 (Strang'924) as applied to claims 1-6 & 9 above, and further in view of US 20030224107 A1 (Lindfors'107).
Regarding claim 7, Hammond'149 does not expressly disclose:
a first fast acting valve disposed on each of the gas passageways, each fast acting valve operating between an open and a closed state in less than 10 milliseconds; and, in the alternative,
Hammond'149 and Strang'924 does not expressly disclose:
a first fast acting valve disposed on each of the gas passageways, each fast acting valve operating between an open and a closed state in less than 10 milliseconds.
Regarding claim 7, Lindfors'107 discloses:

FIG. 13; ¶¶ [0012]-[0013]; ¶[0027]; ¶[0033]; ¶[0036]; ¶[0051]; & ¶[0053].

    PNG
    media_image9.png
    2063
    2219
    media_image9.png
    Greyscale

FIG. 3 of Lindfors'107
A motivation for substituting each valve of Hammond'149 and, in the alternative, each valve of Hammond'149 and Strang'924, with the fast acting valve as disclosed by Lindfors'107 is to operate the process equipment with increased reliability and reduced downtime caused by valve wear.  Such substitution, as an implementation of a predictable variation of equivalents, In re Fout, 675 F.2d 297, 301 (CCPA 1982); see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); see also e.g., MPEP § 2143 (B).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substituting each valve of Hammond'149 and, in the alternative, each valve of Hammond'149 and Strang'924, with the fast acting valve as disclosed by Lindfors'107.
Regarding claim 8, Hammond'149 and, in the alternative, Hammond'149 and Strang'924, by way of Hammond'149, discloses:
a valve (pneumatically controlled valve 350) rated for a flow rate of between about 10 SCCM and 5000 SCCM (Hammond'149 ¶[0033]: up to 500 SCCM) and
the valve (pneumatically controlled valve 350) disposed adjacent one of the plurality of walls of the processing chamber (processing chamber 100), 
(FIGs. 1-5; ¶¶[0009]-[0011]; ¶¶[0013]-[0017]; & ¶¶[0020]-[0048]), and
Lindfors'107 discloses:
a fast acting valve (modified solenoid operated throttle valve of FIG. 3) rated for 10 million cycles or more,
(FIG. 13; ¶¶ [0012]-[0013]; ¶[0027]; ¶[0033]; ¶[0036]; ¶[0051]; & ¶[0053]).
Claims 1-6, 9, 10, & 14-20 are rejected under AIA  35 USC § 103 as being unpatentable over US 20090221149 A1 (Hammond'149) in view of US 20110115378 A1 (Lubomirsky'378) and US 20030000924 A1 (Strang'924).
Regarding claims 1 & 10, Hammond'149 discloses a processing chamber (processing chamber 100) comprising:

a bottom (bottom portion of processing chamber 100);

    PNG
    media_image3.png
    1511
    2716
    media_image3.png
    Greyscale

FIG. 5 of Hammond'149 (Cropped)
a lid (removable lid 120), the at least first side wall (wall 130), the bottom (bottom portion of processing chamber 100), and the lid (removable lid 120) defining an interior volume (associated with process volume 122);
a first gas nozzle (one of plurality of 2nd injection ports 196 {including at least one downwardly facing port 196c & plurality of radially facing ports 196r} configured to supply processing gas to process volume 122) providing gas into the interior volume, the first gas nozzle passing to through the lid (removable lid 120);
a second gas nozzle (one of plurality of 1st injection ports 190) providing gas into the interior volume, the second gas nozzle passing through the at least first side wall (wall 130);


    PNG
    media_image4.png
    1916
    3446
    media_image4.png
    Greyscale

FIG. 3 of Hammond'149
a substrate support (substrate support assembly 116) disposed in the interior volume, the substrate support having a top surface configured to support a substrate (substrate 150) thereon; and
a gas delivery assembly (gas flow lines 358 fluidically coupling 1st injection ports 190 to gas panel 138 by way of outer gas supply line 210; & gas supply line 194 fluidically coupling 2nd injection ports 196 to gas panel 138 by way of outer gas supply line 210) comprising:
a gas manifold (gas flow lines 358 & gas supply line 194 fluidically coupled to gas panel 138 by way of outer gas supply line 210) disposed outside the interior 

    PNG
    media_image5.png
    2812
    2328
    media_image5.png
    Greyscale

FIG. 4 of Hammond'149

a second gas passageway (one of longitudinal passage formed within the plurality hollow cylindrical sleeves 254 & hollow cylindrical tip 252 of each of the 1st injection ports 190, such longitudinal passage fluidically coupling opening of each of the 1st injection ports 190 to corresponding one of gas flow lines 358 by way of an associated pneumatically controlled valve 350), extending from the gas manifold to the second gas nozzle;
a third gas passageway (another one of longitudinal passage formed within the plurality hollow cylindrical sleeves 254 & hollow cylindrical tip 252 of each of the 1st injection ports 190, such longitudinal passage fluidically coupling opening of each of the 1st injection ports 190 to corresponding one of gas flow lines 358 by way of an associated pneumatically controlled valve 350), extending from the gas manifold to the third gas nozzle; and
a mass flow controller (gas panel 138 & valve configuration processor 360 coupled to controller 140) fluidically coupled to the first gas passageway and the second gas passageway, the mass flow controller configured to control the timing at which a first gas flows from the a gas delivery assembly through the mass flow controller into the gas manifold as the second gas nozzle injects a second gas into the gas manifold.
FIGs. 1-5; ¶¶[0009]-[0011]; ¶¶[0013]-[0017]; & ¶¶[0020]-[0048].
Regarding claims 1 & 10, Hammond'149 does not expressly disclose:
a second side wall, a third side wall, a fourth side wall.
Regarding claims 1 & 10, Lubomirsky'378 discloses:
a processing chamber (process chamber 1020) comprising a second side wall (2nd sidewall of chamber sidewalls 1005), a third side wall (2nd sidewall of chamber sidewalls 1005), a fourth side wall (3rd sidewall of chamber sidewalls 1005) in addition to at least a first side wall (1st sidewall of chamber sidewalls 1005).
FIGs. 2A & 2B; ¶¶[0019]-[0020]; ¶¶[0034]-[0037]; & ¶[0040].

    PNG
    media_image10.png
    2706
    3473
    media_image10.png
    Greyscale

FIG. 2A of Lubomirsky'378
Shaping the processing chamber of Hammond'149 to have a plurality of walls as  flat-panel displays.  Such shaping, as an implementation of a predictable variation that does not cause the claimed device to perform differently than a prior art device, is an obvious matter of design choice.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.04 (IV)(B).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to shape the processing chamber of Hammond'149 to have a plurality of walls as disclosed by Lubomirsky'378.
Regarding claims 1, 5, 10, & 19, Hammond'149 does not expressly disclose:
the first gas passageway and the second gas passageway having substantially the same conductance.
Regarding claims 1, 5, 10, & 19, Strang'924 discloses:

    PNG
    media_image7.png
    1542
    2135
    media_image7.png
    Greyscale

FIG. 4 of Strang'924

    PNG
    media_image8.png
    2287
    2532
    media_image8.png
    Greyscale

FIG. 2 of Strang'924
a first gas passageway (line between outlets of zone 24H & control valve 27A) and a second gas passageway (line between outlets of one of zones 24D-G & corresponding one of control valves 27B & control valve 27C) having substantially the same conductance.

A motivation for setting the conductance of the first gas passageway of Hammond'149 to be substantially the same as the conductance of the second gas passageway of Hammond'149 as disclosed by Strang'924 is to maintain the gas mass flux substantially steady (or stationary) during the substrate processing time.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to set the conductance of the first gas passageway of Hammond'149 to be substantially the same as the conductance of the second gas passageway of Hammond'149 as disclosed by Strang'924.
Regarding claims 9 & 14, Strang'924 discloses:
each of a first gas passageway and a second gas passageway having a substantially similar high conductance.
FIGs. 1, 2, 4, & 8-10; ¶¶[0016]-[0018]; ¶¶[0021]-[0022]; ¶[0024]; ¶¶[0028]-[0030]; ¶¶[0051]-[0053]; & ¶¶[0057]-[0070].
Regarding claims 9 & 15, Strang'924 discloses:
a mass flow controller configured to provide a pressure in one of a first gas passageway and a second gas passageway substantially similar to a pressure in a gas manifold when a gas is flowing through the one of the first gas passageway and the second gas passageway.
FIGs. 1, 2, 4, & 8-10; ¶¶[0016]-[0018]; ¶¶[0021]-[0022]; ¶[0024]; ¶¶[0028]-[0030]; ¶¶[0051]-[0053]; & ¶¶[0057]-[0070].
Regarding claims 2 & 16, Strang'924 discloses:

FIGs. 1, 2, 4, & 8-10; ¶¶[0016]-[0018]; ¶¶[0021]-[0022]; ¶[0024]; ¶¶[0028]-[0030]; ¶¶[0051]-[0053]; & ¶¶[0057]-[0070].
Regarding claims 3 & 17, Strang'924 discloses:
a mass flow controller configured to control an injection sequence timing for first through third gas nozzles to extend first process gas, second process gas, third process gas injected from each of a respective first gas nozzle, second gas nozzle, and third gas nozzle, disposed proximate the edge of a substrate, past the center of the substrate.
FIGs. 1, 2, 4, & 8-10; ¶¶[0016]-[0018]; ¶¶[0021]-[0022]; ¶[0024]; ¶¶[0028]-[0030]; ¶¶[0051]-[0053]; & ¶¶[0057]-[0070].
Regarding claims 4 & 18, Strang'924 discloses:

    PNG
    media_image6.png
    833
    2447
    media_image6.png
    Greyscale

FIG. 9 of Strang'924
a mass flow controller configured to control a sequence of injecting a first process gas, 
FIGs. 1, 2, 4, & 8-10; ¶¶[0016]-[0018]; ¶¶[0021]-[0022]; ¶[0024]; ¶¶[0028]-[0030]; ¶¶[0051]-[0053]; & ¶¶[0057]-[0070].
Although disclosing the structural feature(s) (i.e., first process gas, second process gas third process gas, first nozzle, second nozzle, third nozzle, & controller capable of controlling the sequence of injecting the first process gas, second process gas, and third process gas from each of the first nozzle, second nozzle, & third nozzle) of the device (i.e., processing chamber), Strang'924 does not expressly disclose the claimed sizing (i.e., predetermined time less about 1 second) of the disclosed structural feature(s).
However, the claimed sizing (i.e., predetermined time less about 1 second) of the disclosed structural feature(s) of the device of the prior art imbues no patentable distinction to the claimed invention over the device of the prior art (Strang'924).  This is because sizing involves the scaling of the relative dimensions of the disclosed structural feature(s) of the device of the prior art that produces a device that performs the same as the device of the prior art (Strang'924).  In other words, because the only difference between the prior art and the claimed invention is the relative dimensions of the disclosed structural feature(s) of the device of the prior art and a device having such claimed relative dimensions would not perform differently than the device of the prior art, the claimed invention is not patentably distinct from the prior art.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); also see e.g., In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); also see e.g., MPEP § 2144.04 (IV)(A).
In addition and/or in the alternative, one skilled in the art, while building such disclosed In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 489, 502-04, 190 USPQ 214, 217-19 (CCPA 1976)); also see e.g., MPEP § 2164.06.  Such optimization, as involving routine experimentation, is obvious.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); also see e.g., In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); also see e.g., MPEP § 2144.05 (II)(A).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to size and/or optimize the predetermined time of Singh'731 so that the predetermined time less about 1 second.
A motivation for programing the controller of Hammond'149 with the optimized predetermined time of Strang'924 so that the predetermined time is less about 1 second is to adjusted the spatial uniformity of the materials process.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to program the controller of Hammond'149 with the optimized predetermined time of Strang'924 so that the predetermined time is less about 
Regarding claims 6 & 20, Strang'924 discloses:
one of the two or more gas nozzles comprising a first nozzle, second nozzle, and third nozzle; and
a controller configured to determine a split of process gas flow in a processing chamber by averaging a time for injecting a first process gas, a second process gas, and a third process gas from each of the first nozzle, second nozzle, and third nozzle.
FIGs. 1, 2, 4, & 8-10; ¶¶[0016]-[0018]; ¶¶[0021]-[0022]; ¶[0024]; ¶¶[0028]-[0030]; ¶¶[0051]-[0053]; & ¶¶[0057]-[0070].
Claims 7, 8, & 11-13 are rejected under AIA  35 USC § 103 as being unpatentable over US 20090221149 A1 (Hammond'149) in view of US 20110115378 A1 (Lubomirsky'378) and US 20030000924 A1 (Strang'924) as applied to claims 1-6, 9, 10, & 14-20 above, and further in view of US 20030224107 A1 (Lindfors'107).
Regarding claims 7 & 11, Hammond'149, Lubomirsky'378, & Strang'924 does not expressly disclose:
a first fast acting valve disposed on each of the gas passageways (the first gas passageway & the second gas passageway), each fast acting valve operating between an open and a closed state in less than 10 milliseconds; and, in the alternative,
Regarding claims 7 & 11, Lindfors'107 discloses:
a fast acting valve (modified solenoid operated throttle valve of FIG. 3) disposable on a gas passageway, the fast acting valve operating between an open and a closed 
FIG. 13; ¶¶ [0012]-[0013]; ¶[0027]; ¶[0033]; ¶[0036]; ¶[0051]; & ¶[0053].

    PNG
    media_image9.png
    2063
    2219
    media_image9.png
    Greyscale

FIG. 3 of Lindfors'107
A motivation for substituting each valve of Hammond'149, Lubomirsky'378, & Strang'924 with the fast acting valve as disclosed by Lindfors'107 is to operate the process equipment with increased reliability and reduced downtime caused by valve wear.  Such substitution, as an implementation of a predictable variation of equivalents, is obvious.  In re Fout, 675 F.2d 297, 301 (CCPA 1982); see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); see also e.g., MPEP § 2143 (B).

Regarding claims 8,12, &13, Hammond'149, Lubomirsky'378, & Strang'924, by way of Hammond'149, discloses:
a valve (pneumatically controlled valve 350) rated for a flow rate of between about 10 SCCM and 5000 SCCM (Hammond'149 ¶[0033]: up to 500 SCCM) and
the valve (pneumatically controlled valve 350) disposed adjacent one of the plurality of walls of the processing chamber (processing chamber 100), 
(FIGs. 1-5; ¶¶[0009]-[0011]; ¶¶[0013]-[0017]; & ¶¶[0020]-[0048]), and
Lindfors'107 discloses:
a fast acting valve (modified solenoid operated throttle valve of FIG. 3) rated for 10 million cycles or more,
(FIG. 13; ¶¶ [0012]-[0013]; ¶[0027]; ¶[0033]; ¶[0036]; ¶[0051]; & ¶[0053]).
Conclusion
Prior art is of and is made of record (and which is not relied upon and considered pertinent to Applicant's disclosure) that (each considered alone) might be used to demonstrate that the invention as currently claimed lacks novelty; and/or that (in combination with one or more other prior art documents of record) might be used to demonstrate that the invention as currently claimed obviousness would be obviousness to a person having ordinary skill in the art in view of such combination.
Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Stanislav Antolin/
Examiner, Art Unit 1716

/Jeffrie R Lund/Primary Examiner, Art Unit 1716